Name: 2000/692/EC: Commission Decision of 25 October 2000 on financial aid from the Community for the operation of certain Community reference laboratories in the field of public veterinary health (biological hazards) (notified under document number C(2000) 3094) (Only the Spanish, German, English, French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  agri-foodstuffs;  health;  Europe;  research and intellectual property;  EU finance
 Date Published: 2000-11-11

 Avis juridique important|32000D06922000/692/EC: Commission Decision of 25 October 2000 on financial aid from the Community for the operation of certain Community reference laboratories in the field of public veterinary health (biological hazards) (notified under document number C(2000) 3094) (Only the Spanish, German, English, French and Dutch texts are authentic) Official Journal L 286 , 11/11/2000 P. 0038 - 0039Commission Decisionof 25 October 2000on financial aid from the Community for the operation of certain Community reference laboratories in the field of public veterinary health (biological hazards)(notified under document number C(2000) 3094)(Only the Spanish, German, English, French and Dutch texts are authentic)(2000/692/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Regulation (EC) No 1258/1999(2), and in particular Article 28(2) thereof,Whereas:(1) Community financial aid should be granted to the Community reference laboratories designated by the Community to assist them in carrying out the functions and duties laid down in the following Directives and Decisions:- Council Directive 92/46/EEC of 16 June 1992 laying down the health rules for the production and placing on the market of raw milk, heat-treated milk and milk-based products(3), as last amended by Directive 92/23/EC(4),- Council Directive 92/117/EEC of 17 December 1992 concerning measures for protection against certain zoonoses and specified zoonotic agents in animals and products of animal origin in order to prevent outbreaks of food-borne infections and intoxications(5), as last amended by Directive 1999/72/EC(6),- Council Decision 93/383/EEC of 14 June 1993 on reference laboratories for the monitoring of marine biotoxins(7), as last amended by Decision 1999/312/EC(8),- Council Decision 1999/313/EC of 29 April 1999 on reference laboratories for monitoring bacteriological and viral contamination of bivalve molluscs(9).(2) Community assistance must be conditional on those functions and duties being carried out by the laboratory concerned.(3) For budgetary reasons Community assistance is granted for a period of one year.(4) For financial control purposes Articles 8 and 9 of Regulation (EC) No 1258/1999 on the financing of the common agricultural policy should apply.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 11. The Community hereby grants financial assistance to France for the functions and duties to be carried out by the Laboratoire de l'Agence FranÃ §aise de SÃ ©curitÃ © Sanitaire des Aliments, formerly the Laboratoire central d'hygiÃ ¨ne alimentaire, Maisons-Alfort, France, for the analysis and testing of milk and milk products referred to in Chapter II of Annex D to Directive 92/46/EEC.2. The Community's financial assistance is hereby set at a maximum of EUR 95000 for the period 1 January 2000 to 31 December 2000.3. Depending on the results of an appraisal currently under way, the amount in paragraph 2 may be revised.Article 21. The Community hereby grants financial assistance to Germany for the functions and duties to be carried out by the Bundesinstitut fÃ ¼r gesundheitlichen Verbraucherschutz und VeterinÃ ¤rmedizin (formerly the Institut fÃ ¼r VeterinÃ ¤rmedizin), Berlin, Germany, for the epidemiology of zoonoses referred to in Chapter II of Annex IV to Directive 92/117/EEC.2. The Community's financial assistance is hereby set at a maximum of EUR 130000 for the period 1 January 2000 to 31 December 2000.Article 31. The Community hereby grants financial assistance to the Netherlands for the functions and duties to be carried out by the Rijksinstituut voor Volksgezondheid en MilieuhygiÃ «ne, Bilthoven, Netherlands, in respect of salmonella referred to in Chapter II of Annex IV to Directive 92/117/EEC.2. The Community's financial assistance is hereby set at a maximum of EUR 125000 for the period 1 January 2000 to 31 December 2000.Article 41. The Community hereby grants financial assistance to Spain for the functions and duties to be carried out by the Laboratorio de biotoxinas marinas del Ã rea de Sanidad, Vigo, Spain, for the monitoring of marine biotoxins referred to in Article 5 of Decision 93/383/EEC.2. The Community's financial assistance is hereby set at a maximum of EUR 135000 for the period 1 January 2000 to 31 December 2000.Article 51. The Community hereby grants financial assistance to the United Kingdom for the functions and duties to be carried out by the laboratory of the Centre for Environment, Fisheries and Aquaculture Science, Weymouth, United Kingdom, for the monitoring of bacteriological and viral contamination of bivalve molluscs referred to in Article 4 of Decision 1999/313/EC.2. The Community's financial assistance is hereby set at a maximum of EUR 93000 for the period 1 January 2000 to 31 December 2000.Article 6The Community's financial assistance shall be paid as follows:(a) an advance of 70 % of the amount of the assistance may be paid on application by the recipient Member State;(b) the balance shall be paid on presentation by the recipient Member State of supporting documents and a technical report, which must be supplied no later than three months after the end of the period for which the financial assistance has been granted.Article 7Articles 8 and 9 of Regulation (EC) No 1258/1999 shall apply mutatis mutandis.Article 8This Decision is addressed to the Federal Republic of Germany, the Kingdom of Spain, the French Republic, the Kingdom of the Netherlands and the United Kingdom of Great Britain and Northern Ireland.Done at Brussels, 25 October 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 19.(2) OJ L 160, 26.6.1999, p. 103.(3) OJ L 268, 14.9.1992, p. 1.(4) OJ L 125, 23.5.1996, p. 10.(5) OJ L 62, 15.3.1993, p. 38.(6) OJ L 120, 10.8.1999, p. 12.(7) OJ L 166, 8.7.1993, p. 31.(8) OJ L 120, 8.5.1999, p. 37.(9) OJ L 120, 8.5.1999, p. 40.